                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No . 5:2 1-CV-33-BO

LARRY DARNELL HILL, JR.,                              )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )               ORDER
                                                      )
                                                      )
WILLIAM MCGUIRE,                                      )
                                                      )
       Defendant.                                     )


       This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert B. Jones, Jr. [DE 4]. No objections to the M&R have been

fi led, and the matter is ripe for review. For the reasons discussed below, the Court adopts the

M&R in its entirety and plaintiff's complaint is dismissed for failure to state a claim.

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R, and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED .




          Case 5:21-cv-00033-BO Document 6 Filed 04/01/21 Page 1 of 2
                                       CONCLUSION

       The M&R of Judge Jones is ADOPTED. [DE 4]. Plaintiffs application to proceed informa

pauperis is GRANTED and plaintiffs complaint is DISMISSED because plaintiffs claims do not

rise above mere speculation. The Clerk is DIRECTED to close the case.


       SO ORDERED, this the    _JL day of March, 2021.

                                           T RRENCE W. BOYLE
                                           UNITED STATES DISTRIC




                                              2

          Case 5:21-cv-00033-BO Document 6 Filed 04/01/21 Page 2 of 2
